                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

KENNETH R. RICHARDS, JR.                                CIVIL ACTION NO. 19-0988

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

JIM TUTE, ET AL.                                        MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Kenneth R. Richards,

Jr.’s claims are DISMISSED as frivolous and for failing to state claims on which relief may be

granted.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Plaintiff’s request

for an evidentiary hearing, [doc. # 10, p. 7], is DENIED AS MOOT.

        MONROE, LOUISIANA, this 18th day of December, 2019.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
